Filed 2/3/09 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2009 ND 5







Sheila A. Geray, f/k/a

Sheila A. Bertsch, 		Plaintiff and Appellee



v.



Daniel E. Bertsch, 		Defendant and Appellant







No. 20060173







Appeal from the District Court of Cass County, East Central Judicial District, the Honorable Frank L. Racek, Judge.



AFFIRMED.



Per Curiam.



David A. Garaas (on brief), Garaas Law Firm, DeMores Office Park, 1314 23rd Street South, Fargo, N.D. 58103-3796, for plaintiff and appellee.



Daniel E. Bertsch (on brief), pro se, 802 Eighth Street East, West Fargo, N.D. 58078, defendant and appellant.

Geray v. Bertsch

No. 20060173



Per Curiam.

[¶1]	Daniel Bertsch appeals a district court memorandum opinion and order denying his motion to vacate and granting Sheila Geray’s motion for contempt.  Bertsch did not, however, brief the issue of contempt.  Issues not briefed by an appellant are abandoned and will not be considered on appeal.  
Haugenoe v. Bambrick
, 2003 ND 92, ¶ 14, 663 N.W.2d 175.   The standard of review for the dismissal of a motion to vacate a judgment under Rule 59(b) and Rule 60(b), N.D.R.Civ.P., is abuse of discretion.  
State v. $33,000 United States Currency
, 2008 ND 96, ¶ 12, 748 N.W.2d 420.  Concluding the district court did not abuse its discretion in denying Bertsch’s motion to vacate, we summarily affirm the district court’s memorandum opinion and order under N.D.R.App.P. 35.1(a)(4).  We also deny Sheila Geray’s request for attorney’s fees on appeal under N.D.R.App.P. 38.

[¶2]	Gerald W. VandeWalle, C.J.

Dale V. Sandstrom

Daniel J. Crothers

Mary Muehlen Maring

Carol Ronning Kapsner